Citation Nr: 1403404	
Decision Date: 01/27/14    Archive Date: 02/10/14

DOCKET NO.  12-25 838	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for low back disability.

2.  Entitlement to service connection for left knee disability.

3.  Entitlement to service connection for bilateral pes planus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The Veteran served on active duty from March 1983 to July 1992.

This appeal comes before the Board of Veterans' Appeals (Board) from a February 2012 rating decision by the Muskogee, Oklahoma Regional Office (RO) of the United States Department of Veterans Affairs (VA).  In that decision, the RO denied service connection for lumbar strain, left knee disability, and bilateral pes planus.

In September 2013, the Veteran had a Board videoconference hearing before the undersigned Acting Veterans Law Judge (AVLJ).  A transcript of that hearing is in the Veteran's claims file.

The Board has reviewed the Veteran's paper claims file, and his files on the Virtual VA and Veterans Benefits Management System (VBMS) electronic file systems, to ensure a total review of the evidence.


FINDINGS OF FACT

1.  Recurrent low back pain treated in service continued after service and has been diagnosed as lumbar strain with arthritis.

2.  The Veteran had left knee injury and surgery before service.  His left knee was asymptomatic at entrance to service but became painful with heavy activity during service.

3.  Bilateral pes planus that existed before service did not increase in disability during service, and has not been aggravated by service-connected left ankle disability.


CONCLUSIONS OF LAW

1.  Current low back disability including lumbar strain and arthritis was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2013).

2.  Current left knee disability is due to aggravation in service of preservice injury.  38 U.S.C.A. §§ 1110, 1111, 1131, 1137, 1153, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2013).

3.  Bilateral pes planus was not incurred or aggravated in service, and has not been aggravated by any service-connected disability.  38 U.S.C.A. §§ 1110, 1111, 1131, 1137, 1153, 5107; 38 C.F.R. §§ 3.303, 3.304, 3.306, 3.310(b) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2012)) redefined VA's duty to assist a claimant in the development of a claim for VA benefits.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) 2013).

The notice requirements of the VCAA require VA to notify the Veteran of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what 

subset of the necessary information or evidence, if any, VA will attempt to obtain.  38 C.F.R. § 3.159(b).  The United States Court of Appeals for Veterans Claims (Court) has stated that the requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Dingess/Hartman; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Insufficiency in the timing or content of VCAA notice is harmless, however, if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1974 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).

Also, in Bryant v. Shinseki, 23 Vet. App. 488, 493-94 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who conducts a Board hearing fulfill duties to (1) fully explain the issues and (2) suggest the submission of evidence that may have been overlooked.

VA provided the Veteran with VCAA notice in letters issued in February 2011 and December 2011, before the initial unfavorable decision on the claims on appeal.  In those letters VA advised the Veteran what information was needed to substantiate claims for service connection.  The letters informed the Veteran how VA assigns disability ratings and effective dates.

In the September 2013 Board videoconference hearing, the undersigned AVLJ fully explained the issues and suggested the submission of evidence that may have been overlooked.  The Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), and has not identified any prejudice in the conduct of the hearing.  The Board therefore finds that, consistent with Bryant, the VLJ who conducted the hearing complied with the duties set forth in 38 C.F.R. § 3.103(c)(2), and that any error provided in notice during the Veteran's hearing constitutes harmless error.

The Veteran's claims file (including information on paper and in electronic form) contains service treatment records, post-service treatment records, reports of VA examinations, and the transcript of the 2013 Board hearing.  The Veteran has had VA medical examinations by competent clinicians who reviewed his claims file and addressed matters relevant to his claims.

The Board finds that the Veteran was notified and aware of the evidence needed to substantiate his claims, as well as the avenues through which he might obtain such evidence, and the allocation of responsibilities between the Veteran and VA in obtaining such evidence.  The Veteran has actively participated in the claims process by providing evidence and argument.  Thus, he was provided with a meaningful opportunity to participate in the claims process, and he has done so.  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication nor to have caused injury to the Veteran's interests.  See Pelegrini, 18 Vet. App. At 121.  Therefore, any such error is harmless, and does not prohibit Board consideration of the issues on appeal.  See Conway, 353 F.3d at 1374, Dingess, 19 Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Low Back Disability including Lumbar Strain

The Veteran contends that he has a back disability that developed during service.  Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection also may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Service connection for certain chronic diseases, including arthritis, may be established based upon a legal presumption by showing that it manifested itself to a degree of 10 percent disabling or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1112, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2013).

The Court has explained that, in general, service connection requires (1) evidence of a current disability; (2) medical evidence, or in certain circumstances lay evidence, of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Under 38 C.F.R. § 3.303(b), if a chronic disease or injury is shown in service, subsequent manifestations of the same chronic disease or injury at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  For a showing of a chronic disorder in service, the mere use of the word chronic will not suffice; rather, there is a required combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  The provisions of 38 C.F.R. § 3.303(b) have been interpreted as an alternative to service connection only for the specific chronic diseases listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a claim, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107.  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. At 54.

The Veteran's service treatment records show that in September 1990 a primary care clinician referred the Veteran for physical therapy for recurrent low back pain.  A physical therapy clinician instructed the Veteran in stretching exercises.  The Veteran's service personnel records show that his duties included loading and unloading weapons systems onto trailers.

On VA examination in November 2011, the Veteran reported that he hurt his back in service while lifting heavy ammunition.  He stated that low back symptoms continued and that presently he had constant mild low back pain that was exacerbated by physical activity.  He indicated that he was a postal worker, and that the back pain caused problems completing his routes.  He reported that because of his back condition he wore a back brace for walking.  The examining physician reported having reviewed the Veteran's claims file.  The examiner observed that the Veteran had normal posture and gait.  The thoracolumbar spine area had no tenderness, weakness, or muscle spasm.  The ranges of motion of the thoracolumbar spine were limited, with evidence of pain at the ends of the ranges of motion.  After repetitive motion there were additional limitations of motion.  Pain had the major functional impact.  Lumbar spine x-rays showed degenerative arthritis.  The examiner provided a diagnosis of lumbar strain.  The examiner stated the opinion that it is at least as likely as not that the current lower back disorder was due to the low back complaint reported in service.  The examiner explained that back injury and damage can accelerate the normal wear and tear process in a progressive manner.  The examiner concluded that this had happened in the Veteran's case.

In January 2012, the RO requested an additional medical opinion regarding the Veteran's claims.  In February 2012, a VA physician reported having reviewed the Veteran's claims file.  The reviewer noted the record of treatment in service for recurrent back pain.  The reviewer noted that the service treatment records did not show other treatment for back pain, and that records of private primary care in 2008 through 2010 did not report back pain.  The reviewer stated that he did not relate a current back disability to the Veteran's military service.

In the September 2013 Board hearing, the Veteran reported that during service his duties required assembling and moving munitions, with extensive lifting of pallets and boxes of ammunition onto trailers.  He stated that the frequent lifting and bending in those duties strained his back.  He reported that after service he continued to have low back pain, and he had private chiropractic treatment.

The physically demanding duties during service that the Veteran reports are consistent with the duties described in his service personnel records.  Low back pain was noted in only one service treatment record, but that record referred to recurrent pain, and the record was for treatment fairly late in the Veteran's period of service.  The physician who examined the Veteran in 2011 concluded that it is at least as likely as not that the back strain in service caused the current lumbar strain.  The physician who reviewed the record in 2012 found that there were insufficient treatment records to show continuity.  Each physician is competent and provides plausible explanation.  Neither opinion is clearly more persuasive than the other.  The Board finds that the evidence supporting service incurrence of the current lumbar strain with arthritis at least balances the evidence against such incurrence.  Giving the benefit of the doubt to the Veteran, the Board grants service connection for the current low back disability.

Left Knee Disability

The Veteran contends that left knee disability manifested by chronic pain was incurred or aggravated in service.  While he had left knee injury and surgery a few years before he entered service, he contends that the condition of the knee worsened during service.  He also contends that service-connected left ankle injury and disability may have aggravated his left knee disability.

A veteran will be considered to have been in sound condition when examined and accepted for service, except as to disorders noted on entrance into service, or when clear and unmistakable evidence demonstrates that the disability existed prior to service and was not aggravated by service.  Only such conditions as are recorded in examination reports are to be considered as noted.  38 U.S.C.A. §§ 1111, 1137; 38 C.F.R. § 3.304(b).  A preexisting injury or disease will be considered to have been aggravated by service where there is an increase in disability during service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  

Service connection also may be granted for a disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2013).  In addition, any increase in severity of a non-service-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the non-service-connected disability, will be service connected.  38 C.F.R. § 3.310(b) (2013).

The reports of medical history and examination of the Veteran in March 1983, for entrance into service, indicate that in 1978 he sustained left knee injury and had knee surgery.  It was noted that the surgery was a lateral meniscectomy, and the he was incidentally noted to have congenital symmetrical laxity of knee ligaments.  The Veteran claimed that the knee was fully rehabilitated.  An orthopedic surgeon noted that the left knee had a healed incisional scar from a surgery to address a basketball injury.  The knee had full motion without pain or crepitation.  The knee had no effusion, inflammation, or tenderness.  There was no relaxation of the ligaments.  The orthopedist stated that the Veteran should have no difficulty with sustained strenuous activity.  The examining physician reported that the orthopedic consultation showed that the left knee was qualified for full duty.

In August 1984, the Veteran had a physical examination for participation in boxing.  The history of 1978 left knee meniscectomy was noted.  The examiner noted a scar on the left knee.  That knee had no instability and had a full range of motion.  The examiner found that the examination was normal and that the Veteran was qualified for boxing.

In February 1985, the Veteran slipped on ice and turned his left ankle.  X-rays showed a spiral fracture of the left malleolus.  He was provided crutches and a support stocking and instructed in partial weight bearing.

On a periodic examination in May 1987, no disorder of the lower extremities was noted.  In an April 1992 examination for separation from service, the left knee had a negative anterior drawer sign.  That knee had no weakness, deformity, or limitation of motion.  It was reported that the left ankle fracture had been treated with a wrap for two weeks with good results.

Records of private primary care in 2008 through 2010 do not reflect any problems affecting the lower extremities.

On VA examination in August 2011, the Veteran reported having had a left knee surgery in 1978.  He related a long history of left knee pain.  The examining physician observed that the Veteran's gait was antalgic and unsteady due to knee pain.  In the left knee there was evidence of tenderness, weakness, and guarding of movement, and limitation of motion.  X-rays showed moderate degenerative findings.  The examiner reported having reviewed the Veteran's claims file.  The examiner stated the opinion that it is at least as likely as not that the Veteran's left knee was aggravated by military service.  The examiner noted that on entrance into service the Veteran had no difficulty with the knee.  The examiner stated that in duties jumping on trailers and lifting heavy objects the condition of the Veteran's left knee was aggravated.

A VA physician who reviewed the Veteran's claims file in February 2012 noted that records showed knee surgery before service and did not show treatment for knee problems during service.  The reviewer stated, "I do not relate his left knee dysfunction to his time in the military."

In the 2013 Board hearing, the Veteran stated that he had a left knee injury repaired by surgery in 1978, before service.  He indicated that when he entered service in 1983 he did not have any symptoms in that knee.  He stated that his duties in service required jumping on trailers and frequent lifting of pallets and boxes of ammunition.  He asserted that these physically demanding tasks aggravated his left knee condition during service.  He stated that the knee would become sore over the course of a day's work.  He indicated that he treated the pain with nonprescription pain medication, and it worsened over time.

The history of preservice left knee injury and surgery was noted when the Veteran was examined for entrance into service.  In determining whether a left knee disorder was aggravated in service, it is necessary to determine whether the left knee had an increase in disability during service.  At entrance to service, despite the history of injury and surgery, the Veteran stated and clinicians found that his left knee had full function.  There was no report or evidence of symptoms or limitations.  The service treatment records do not indicate that the Veteran reported left knee symptoms or limitations during service.  When clinicians checked the knee, they did not find any dysfunction or limitations.  The information from the time of service thus indicates full left knee function at the beginning, through the middle, and at the end of service, and does not provide any evidence of increase in disability of the knee during service.

After service, from 2011 forward, the Veteran has indicated that he experienced left knee pain during service.  He relates that during service left knee pain progressed with his physically demanding duties, and that he addressed the pain with nonprescription pain medication.  The preservice injury and surgery were noted when the Veteran entered service.  Service records reflect several checks of the condition of the knee.  There is no indication that the Veteran reported any knee pain or other knee symptoms when clinicians checked the knee.  After reviewing the service medical records, however, the VA physician who examined the Veteran in 2011 opined that it is at least as likely as not that through the Veteran's service duties the condition of his left knee was aggravated.  The 2012 reviewer opined against aggravation in service because the left knee was not treated in service.  The Veteran's recent account that his service duties sometimes led to left knee pain requires recollection of events in the fairly distant past, but his account is reasonably credible.  The 2011 examiner accepted that the demands of the Veteran's duties were consistent with aggravating the preservice condition of the knee.  The weight of the evidence reasonably supports in service aggravation of the condition of the knee.  The Board therefore grants service connection for the current left knee disability.

Bilateral Pes Planus

The Veteran was noted to have bilateral pes planus when he was examined for entrance into service.  Thus, he may not be presumed sound upon entry into service.  

He contends that the condition was aggravated in service, over time, and as a result of a left ankle injury in service.

On the March 1983 examination of the Veteran for entrance into service, the examiner found that the Veteran had moderate flat feet that were flexible and had dorsiflexion to 20 degrees.  The examiner denied having symptoms in his feet anytime.  Service treatment records do not show any treatment for foot pain or other symptoms attributed to pes planus.  In an August 1984 examination for boxing, the Veteran did not report any foot symptoms and the examiner did not note any foot problems.  In February 1985, the Veteran slipped on ice, turned his left ankle, and sustained a spiral fracture for the left lateral malleolus.  He was provided crutches and a support stocking and instructed in partial weight bearing.  On a periodic examination in May 1987, no disorder of the lower extremities was noted.  In an April 1992 medical history, the Veteran checked no for any history of foot trouble.  He reported that the left ankle fracture had been treated with a wrap for two weeks with good results.  In an April 1992 examination for separation from service, the examiner checked normal for the condition of the Veteran's feet.

The claims file contains private treatment records from 2008 to 2010.  Those records do not reflect any reports of foot pain or other foot problems.

The report of a November 2011 VA examination included history regarding the Veteran's lower back condition.  The examining physician reported having reviewed the Veteran's claims file.  The examiner noted the finding of pes planus on the 1983 service examination.  The examiner expressed the opinion that it is at least as likely as not that the Veteran's pes planus was aggravated during his military service.  The examiner explained that wearing combat gear placed an additional eighty pounds on weight bearing joints, and that therefore military duties aggravate pes planus.

In December 2011, the Veteran had a VA examination that addressed the condition of his feet.  The Veteran reported constant pain in both feet.  He indicated that he used shoe inserts.  The examiner did not find evidence of tenderness in either foot.  The examiner found evidence of pes planus in the right foot, but not in the left foot.  Left foot x-rays showed no pes planus deformity.  The x-rays showed old healed fracture deformities in the second, third, and fourth proximal phalanges, and mild hallux valgus.  Right foot x-rays showed mild pes planovalgus deformity, and showed old healed fracture deformities in the second and third proximal phalanges and mild hallux valgus.  The examiner found it not possible to resolve without resorting to mere speculation the issue of whether pes planus was aggravated during military service.

The RO asked another VA physician to review the file and provide opinions.  In February 2012, the reviewer stated,

I do not relate his flat feet to his military service.  The records reveal flat feet prior to coming into the service.  The records do not reveal treatment for foot problems while in the service.  The record also suggest foot trauma which must have occurred after he left the service.

In the 2013 Board hearing, the Veteran indicated that when he entered service he did not have symptoms related to his flat feet.  He noted that he injured an ankle during service in 1985.  He stated that after the ankle injury he experienced a slow progression of physical problems, and the condition of his flat feet got worse.  

The evidence from the time of the Veteran's service does not reflect any complaints of foot pain, so that evidence does not show that the preexisting pes planus underwent an increase in disability during service.  The post-service evidence includes the Veteran's indication that physical problems, including pes planus, slowly worsened during service.  The records from service are more likely to be an accurate reflection as to whether the feet were symptomatic during service.  In addition, the Veteran affirmatively checked no history of foot trouble in a history at separation from service.  His hearing testimony was somewhat indirect.  He stated that conditions in general progressed in service, and endorsed a statement that his flat feet were among the conditions that worsened.  The contemporaneous evidence therefore is more persuasive on the question of whether the feet became symptomatic during service.

A physician who examined the Veteran in November 2011 supported aggravation of pes planus in service.  However, as that physician did not report having examined the Veteran's feet, the persuasive weight of that opinion is limited.  The clinician who examined the Veteran's feet in December 2012, noted that x-rays showed pes planus only in the right foot, and that there was no service evidence that the Veteran's had foot symptoms.  That clinician found it not possible without speculation to state whether the Veteran's pes planus was aggravated in service.  The 2012 reviewed opined against incurrence or aggravation of the pes planus in service, and noted x-ray evidence of fractures that likely occurred after service.  Considering the medical records and the medical opinions, the greater weight of the evidence indicates that the Veteran's pes planus did not worsen during service.  The Board therefore concludes that the pes planus was not aggravated during service.

The Veteran has suggested that his service-connected left ankle disability may have aggravated his pes planus.  There is no medical finding or opinion, however, showing such a relationship, which is a matter of medical causation.  Service connection based on such aggravation therefore is not warranted.


ORDER

Entitlement to service connection for low back disability is granted.

Entitlement to service connection for left knee disability is granted.

Entitlement to service connection for bilateral pes planus is denied.



____________________________________________
MATTHEW D. TENNER
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


